DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 06/13/2022 Applicant cancelled the pending claims 1-20 and added the new claims 21-40. Claims 21-40 are now pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The rationale and case law that underpin the rejection were expressed in the previous Office action.
 For the instance claims 21-25 and 31-34 the specification discloses 20 specific anti-Mullerian hormone (AMH) receptor 2 binding peptides (17 mers and one 15 mer). However, the claims broadly encompass peptides that differ between 7-14% from the sequences disclosed. In the instance that one amino acid is different (that would correspond to less 95% identity), the number of possible combinations with the essential natural L amino acids is 1140, and, if one is a D amino acid, the number is 19380. Furthermore, a sequence alignment (see attachment) could not identify a certain region that is absolutely necessary for the peptide binding to AMH-R2.
The present claims attempt to claim any of the possible mutants (differing by-1-2 amino acids and/or by a D type of amino acids), which is an enormous number, while showing possession of only 20 peptides. One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every AMH R2 binding peptide.
For claims 26-30 and 35-40, drawn to method of use of the AMH receptor 2 binding peptide the number of peptides that are actually used in the genus of methods claimed is coming down to one (SEQ ID NO: 1).  It is thus abundantly clear that the methods that Applicant was in possession of are restricted to the ones that use only the peptide of SEQ ID NO: 1.
On pages 2-3 of the remarks Applicant argues that Applicant was in possession of the genus because : “…while these sequences have regions of identity, they also have differences greater than the 15/17 or the 13/15 that the claims recite. This is also shown among Table I of Applicant's specification. Hence, the skilled artisan would reasonably have expected that Applicant possessed peptides including amino acid sequences with 15/17 or 13/15 sequence identity to the recited SEQ ID NOs.”
The arguments were carefully considered but not found persuasive because, as indicated in the rejection, the actual sequences possessed were 1-20 and they do not represent the genus which comprises much larger numbers of species claimed. There is no definite consensus sequences that would make aware the skilled artisan of a binding motif and thus the potential mutations may be made anywhere in the peptide. As indicated supra, Applicant may claim the SEQ ID NOs: 1-20 and methods using SEQ ID NO: 1 but not the full breadth of the claims as filed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647